Title: From George Washington to Thomas Burke and Henry Laurens, 18 March 1779
From: Washington, George
To: Laurens, Henry,Burke, Thomas


Gentlemen,
Head Quarters Middle Brook March 18th 79
I am honored with your letter of the 15th with its inclosures—and shall with pleasure give you my opinion on the points which you have been pleased to suggest.
With respect to the negotiation on the subject of an Exchange of Prisoners—I think the propositions held out on our part are substantially right, and, on general principles of justice and policy ought to be adhered to—How far the particular situation of our prisoners in the hands of the enemy may make it an object of humanity to deviate General Lincoln who is on the spot can best judge. If any arrangements can be made for their supply and accommodation, which will render their condition tolerable, I should think it wrong to depart from any thing that has been proposed.
I am inclined to think with the Committee, that in the present stage of the controversy, the exchange of citizens is impolitic and affords a temp[t]ation to the enemy to distress that part of the society more than they might otherwise do. The subjecting them to captivity is, I apprehend contrary to common practice, except with respect to such as are acting in particular civil offices immediately connected with military duties, as the governors of garrison towns and the like. The Committee however will recollect, that a proposition made to General Howe early in 76, by the direction of Congress, admits the exchange of citizen for citizen. Whether that agreement is to be supposed in force, at this time, after the numerous disputes which have existed, and the change of British commanders—is a question which perhaps interest and convenience will decide. At any rate I should think it unwise to revive the principle by a new agreement, if it can be avoided; and still more to extend it, by admitting distinctions of rank and station, which were not comprehended in the original cartel. But the final difference in the present negociation does not appear to have rested on this point. It seems to have been given up in the latter conference, so far as to be referred to Commissioners appointed by his Britannic Majesty and the respective states; though perhaps silence on this head would have been preferable. The matter u[l]timately in dispute, arises on the 7th article; where our Commissioner proposes, that after the prisoners to the Southward should have been exchanged as far as they would go—the Northern prisoners to complete the ballance, should be deliverd at the most contiguous posts of the power receiving—The British commissioner would have them delivered as near as possible to the Head Quarters of the contracting parties; but offers as the ultimatum to receive the ballance which may be due them at Cape Fear in North Carolina, for an equal number to be delivered at the same place.
The object on our side, is to procrastinate a reinforcement by delivering their prisoners in this quarter—on their side it is to accelerate it, by receiving them in a more direct channel. The mode of delivery proposed is a fair general rule and accords with the present situation of our Southern affairs. An additional reason for adhering to it is, that by the same Article the prisoners are to have their baggage conveyed to the place of exchange at the expence of the power conveying them—This will be to our disadvantage, as we shall have in general a much greater transportation to make than the enemy; and it is therefore our interest to deliver at their most contiguous posts.
Upon the whole, I should imagine, that instead of going into any formal terms of a Cartel, it might be as well, to endeavour to satisfy the present exigency by temporary expedients—to exchange such prisoners as are in the southern district to the extent of their relative numbers—and to make effectual provision for supplying those who remain. I suppose there is a Commissary of prisoners there with sufficient powers—if not, it will be necessary to appoint one. I prefer this plan; because in obedience to the late resolve of Congress—I have proposed a meeting of Commissioners to settle a general Cartel—and though I am apprehensive the enemy may frustrate the negotiation if it takes place, by insisting on terms too disadvantageous to be admitted—yet as it may succeed, it would perhaps be adviseable to wait the event before any partial Cartel is formed elsewhere. It will be best to have a general one operating every where on the same principles.
The Committee also wish to be informed “whether any reinforcements of regular troops can be spared to the Southern department and if, in my opinion, any be necessary.” When I was in Philadelphia—I had the honor of delivering my ideas fully on the first part of this inquiry to The Committee of Conference. I still continue in the same sentiment. I am clear that no part of the army can be spared from this quarter. After we have made the detachment intended for the Indian expedition, and the drafts, whose time of service is expired and expiring have left us, the remaining force will be so inconsiderable as to afford real cause of uneasiness for the consequences—Our prospect of speedily replacing those who leave us is not over flattering; and to reduce our force still more by a detatchment to the Southward would be in my judgment altogether unjustifiable. There is another weighty objection to the measure. A great part of the troops sent from here would be dissipated by sickness and desertion; in so long a march; and the remainder would not arrive in less than three months from the time of marching allowing for impediments of weather—and other delays incident to the movement of a body of troops.
With respect to the necessity of a reinforcement of regular troops—I clearly give it as my opinion that it will be improper to rely upon the militia, and that every exertion ought to be made in the neighbouring states, to raise a force equal to the demand of a more firm and permanent composition; This can only be done, in time, by a draft; which should be made for as long a term of service as the governments have energy sufficient to effect. North and South Caralina should endeavour to complete their batalions on the establishment in this way; and to raise as many more men as they possibly can, to answer this particular emergency. The former has only three batalions with this army one of which being composed [of] 9 Months men will soon come to a dissolution. If the war continues any time in the Southern country, unless there should be some sudden stroke of good fortune—Militia will certainly be incompetent to its defence. With the greatest respect & esteem—I have the honor to be Gentlemen Yr Most Obedt servant.
I return you herewith the papers inclosed in your letter.

